DETAILED ACTION
	This Office Action is in response to an Amendment filed February 19th, 2021, for application 16/037,420. In this amendment, claims were canceled. Claims 1 – 2, 6 – 7, 9 – 10, and 14 – 15 are pending, Claims 3 – 5, 8, 11 – 13 and 16 are canceled, and have been examined, and have been rejected under 35 USC § 101.
	The Examiner thanks the Applicant for the well-prepared response. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments. 


Response to Arguments – Information Disclosure Statement (IDS)
	Applicant requests the Examiner to return the initialed PTO/SB/08 form for said IDS and as per requested, Examiner will be attaching and returning said initialed PTO/SB/08 form of said IDS.

Response to Arguments – Specification Objection
	Applicant submitted a substitute specification herewith to correspond with the pre-grant publication in accordance with the Examiner’s request. 
	Examiner appreciates the Applicant to submit a substitute specification and has accepted the new changes and withdraws the objection.

Response to Arguments – Claim Interpretation
	Applicant has submitted amendments to overcome interpretation under § 112(f), stating in published application in ¶[0043] – [0045], which describes the configuration of the autonomous driving evaluation apparatus including the CPU and stored device to perform the claimed function. 
Examiner appreciates the Applicant to submit the evidence to help overcome the rejection under § 112(f) and has accepted the new changes and withdraws the objection.

Response to Arguments – 35 USC § 112
	Applicant’s arguments with respect to 35 USC § 112 have been considered and will be withdrawn under no new matter. 

Response to Arguments – 35 USC § 101
	Applicant’s arguments with respect to 35 USC § 101 have been considered but are rejected because the claims are ineligible under a mathematical concept and not integrated into a practical application. 

The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application.
	Examiner will be providing a new set of rejections with respect to 35 USC § 101 which will be provided below.

Response to Arguments – 35 USC § 102 and 103
	Applicant’s arguments with respects to independent claims 1 and 9, which now incorporate the allowable subject matter of claim 3 and 12, the rejections are moot no new grounds of rejection has been made relying upon previously stated references for teaching the newly presented features. Therefore, the rejection over 35 USC § 102 and 103 have been withdrawn.

– Allowable Subject Matter
Claims 1, 2, 6, 7, 9 10, 14 and 15 are allowable over prior art rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 6 – 7, 9 – 10 and 14 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.

	Claims 1 and 9 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
a memory that stores a program; and
Comprising a memory that stores a program is found in ¶[0043] of the newly submitted specification. “a storage device 105 such as a semiconductor memory.” The memory that stores a program is a mathematical calculation.

a processor to execute the stored program so as to:
Comprising a processor to execute the stored program is found in ¶[0044] of the newly submitted specification. “The CPU 101 realizes various operations by loading various programs or the like necessary for executing the processing from the ROM 103 or the storage device 105 into the RAM 102, and executing the loaded programs.” The processor to execute the stored program is a mathematical calculation.

set an initial scene in which an autonomous driving vehicle model and a moving object model are involved by setting an initial state of the autonomous driving vehicle model on which an autonomous driving is performed using the autonomous driving algorithm, an initial state of the moving object model, and a road environment in which the autonomous driving vehicle model and the moving object model are disposed;
Setting an initial state of the autonomous driving vehicle model is found in ¶[0046 – 0049] of the newly submitted specification. “The autonomous driving algorithm is considered to make the autonomous driving vehicle mode in compliance with the laws and regulations because the algorithm is made to be in compliance with the laws and regulations… The state of the moving object model includes the position, orientation, and the speed of the moving object model… As for the road environment, for example, the environment of a lane in which the autonomous driving vehicle model travels, and the environment of the lane in which the moving object model travels. The environment of the lane includes a shape of the lane, a curvature of the lane, and a width of the lane.” The initial state of the autonomous vehicle is the mathematical calculation.

calculate a past traffic scene in which the autonomous driving vehicle model and the moving object model are involved at a past time point back traced from a time point of the initial traffic scene based on the initial traffic scene, 
Calculating a past traffic scene at a past time point back traced from a time point of the initial traffic scene is found in ¶[0052] “The past traffic scene calculation unit 12 calculates a past traffic scene which is a traffic scene temporally back traced from the initial traffic scene… extracts a time differential component of the initial traffic scene (such as the speed of the autonomous driving vehicle model), and calculates the past traffic scene described as a dynamical system using a backward calculation. A time mathematical calculation.

calculating the past traffic scene at a time point in which both the state of the autonomous driving vehicle model and the state of the moving object model are in a legal compliance state set in advance as the past time point; and
Calculating the past traffic scene at a time point and are in a legal compliance state set in advance is found in ¶[0068 – 0069] “The legal compliance state means a state in which each moving object model (including the autonomous driving vehicle model) is in compliance with the traffic laws and regulation set in advance.” The legal compliance set in advance is the mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim does not specify how the characteristics of an “autonomous driving evaluation apparatus” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply and Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application. 

The claim recites the additional elements repeatedly calculating and evaluating, specifically: 
wherein the past traffic scene is calculated by repeatedly calculating the states of the autonomous driving vehicle model and the states of the moving object model at the time points that are time points back traced from the time point of the initial traffic scene by a predetermined time length, and 
evaluate a performance of the autonomous driving algorithm based on the past traffic scene. 

The claim does not specify how the repeatedly calculating and evaluating a performance are obtained. These could merely be observations of calculating and evaluating within the simulation. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to a particular technological environment.
The same analysis applies here in 2B, generic components that are used in a judicial exception to a particular technological environment cannot integrate an abstract idea into a practical application at Step 2A or provide an inventive concept in Step 2B. 
ineligible.

Claims 2 and 10 (Statutory Category – Process) 
Yes, the dependent claims adds further to the mathematical calculation of claims 1 and 9. Specifically, the limitations: 
generate a present number of comparison past traffic scenes at the part point by minutely varying the past traffic scene; and
Generating a present number of comparison past traffic at the part point by minutely varying is found in ¶[0074] of the newly submitted specification. “The minute variation of the past traffic scenes means, for example, minutely varying the state (parameter) of the moving object model at the past time point or minutely varying the state (parameter) of the autonomous driving vehicle model at the past time point.” The minutely varying is the mathematical calculation.

respectively calculate an autonomous driving reflected scene after a time set in advance elapses from the past traffic scene under a state in which the autonomous driving is performed on the autonomous driving vehicle model by the autonomous driving algorithm, and 
Calculating an autonomous driving reflected scene after a time set in advance from the past traffic scene is found in ¶[0078] of the newly submitted specification. “The autonomous driving reflected scene means a traffic scene in which a set time elapsed from the past traffic scene in a state that the autonomous driving is performed on the autonomous driving vehicle model by the autonomous driving algorithm. The set time is mathematical calculation.

calculate a comparison autonomous driving reflected scene after a time set in advance elapses from the comparison past traffic scene under a state in which the autonomous driving is performed on the autonomous driving vehicle model by the autonomous driving algorithm,
Calculating a comparison autonomous driving reflected scene after a time set in advance elapses from the comparison past traffic scene is found in ¶[0081] of the newly submitted specification. “Hereinafter, an example of calculating the autonomous driving reflected scene and the comparison autonomous driving reflected scene will be described. The autonomous driving reflected scene calculation unit 14 can express the autonomous driving reflected scene and the comparison autonomous driving reflected scene that is obtainable from the past traffic scene 
    PNG
    media_image1.png
    30
    51
    media_image1.png
    Greyscale
 and the comparison past traffic scene Pm for a set time 
    PNG
    media_image2.png
    24
    19
    media_image2.png
    Greyscale
 after the time flows as much as the set time 
    PNG
    media_image2.png
    24
    19
    media_image2.png
    Greyscale
 as the Equations (23) and (24) below. Here, Qm (m = 1, 2, ... , M) is the autonomous driving reflected scene or the comparison autonomous driving reflected scene.” The comparison autonomous driving reflected scene is the mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere performance, specifically;
wherein the performance of the autonomous driving algorithm based on the initial traffic scene, the past traffic scene, the comparison past traffic scene, the autonomous driving reflected scene, and the comparison autonomous driving reflected scene.

The claim does not specify how the performance of the autonomous driving algorithm is obtained. These could merely be observations of performance within the simulation. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is direct to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim is ineligible.

Claim 6, 7, 14 and 15 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


calculate a future state of the autonomous driving vehicle model when the autonomous driving is performed using the autonomous driving algorithm from the time point of the initial traffic scene and a future state of the moving object model that performs movement set in advance from the time point of the initial traffic scene based on the initial state of the autonomous driving vehicle model, the initial state of the moving object model, and the road environment; and
Calculating a future state of the autonomous driving vehicle model is found in ¶[0133] of the newly submitted specification. “The future state of the autonomous driving vehicle model is a state of the autonomous driving model after the time flows from the time point of the initial traffic scene. The future state of the moving object model is a state of the moving object model after the time flows from the time point of the initial traffic scene. The moving object model moves along the moving object algorithm set in advance. The moving object model may be in a stationary state without moving if the initial state is a stationary state.” The future state of the autonomous driving vehicle model is the mathematical calculation.
determine whether or not the autonomous driving vehicle model and the moving object model are in a low evaluation relationship based on the future state of the autonomous driving vehicle model and the future state of the moving object model,
Determining whether or not the autonomous driving vehicle model and the moving object model are in low evaluation relationship is found in ¶[0137] “The low mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere performance, specifically:
Claim 6 and 7: wherein the performance of the autonomous driving algorithm is evaluated based on the result of determination of the low evaluation relationship.
Claim 14 and 15: wherein, in the evaluating, the performance of the autonomous driving algorithm is evaluated based on the result of determination performed in the determining.

The claim does not specify performance of the autonomous driving algorithm is obtained. These could merely be observations of performance within the simulation. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is direct to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127